PeR CuRiam.
The assignments of error by defendant Brown in this case are identical with his assignments of error in the Stockwell case, with the exception that here there is no assignment of error to the evidence. The briefs in both cases are the same, with the exception *678of a discussion in the briefs in the Stockwell case of the challenged evidence in Betty Ann Stockwell’s testimony as to the need of an operation, if she wants to wear hose.
Upon authority of the Stockwell case, ante 662, 119 S.E. 2d 795, we hold that the trial court properly overruled defendant Brown’s motion for a judgment of involuntary nonsuit renewed at the close of all the evidence.
The other assignments of error are without merit, and are overruled.
In the trial below we find
No error.